I concur, but deem it proper to point out a matter in the opinion with which I cannot concur.
Defendants demurred to the first count of the second amended complaint, both generally and specially. The trial court overruled the special demurrer and sustained the general demurrer. As pointed out by Mr. Justice PRATT in his opinion the first count is inconsistent and ambiguous. Then the opinion makes the same error as did the trial court. It sustains a general demurrer on the grounds of the special demurrer — ambiguity and uncertainty. The holding should be that the court erred in overruling the special demurrer and also in sustaining the general demurrer to the first count.